DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a holder having a space configured to accept the O-ring, wherein the holder is attached to the stationary surface and wherein the O-ring engages the holder and the shaft, wherein the shaft is adapted to move longitudinally and wherein the shaft moves relative to the O-ring” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 16-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halmann et al. (US PG Pub. No. US 2010/0063398 A1, Mar. 11, 2010) (hereinafter “Halmann”).
Regarding claim 1: Halmann discloses an apparatus, comprising: a housing, the housing having a uniform-diameter chamber defined at least partially by an acoustic window for transmission of ultrasound signals (cylindrical housing 114, see e.g. figure 3; [0049] - " an acoustic membrane (not shown) may be provided surrounding the scan head housing and formed as part of the housing thereof"); a transducer for emitting and/or receiving ultrasound signals, the transducer being within the chamber (transducer 112); a shaft operatively connected to the transducer, the shaft adapted to rotate with respect to the housing so that the transducer rotates in response to rotation of the shaft (drive 138 shown in the detailed diagram of figure 5, [0041], [0042], [0048]; shaft shown in figure 3, connecting transducer 112 and motor 116, but is not labeled; where - [0046] - figure 5 is a more detailed block diagram of the disclosed probes); and a seal partially bounding the chamber, a part of the seal engaged with the housing across the chamber's diameter, the seal having an opening through which the shaft extends, with a portion of the seal around the opening engaging the outside of the shaft to create a fluid-tight connection between the seal and the shaft (seal member 148, figure 5, [0052]; the seal having an opening through which the shaft extends, with a portion of the seal around the opening engaging the outside of the shaft to create a fluid-tight connection between the seal and the shaft - this arrangement would be necessitated by the structural arrangement of the elements as shown in figure 3, where figure 5 shows the drive 138 passing through the sealing member 148 and where the seal is described as "liquid tight" in [0052]).
Regarding claim 16: Halmann discloses an apparatus for ultrasound procedures, comprising: a transducer for emitting and/or receiving ultrasound signals, the transducer being within a chamber, the chamber defined at least partially by a wall forming an acoustic window for transmission of ultrasound signals (transducer 112; cylindrical housing 114, see e.g. figure 3; [0049] - " an acoustic membrane (not shown) may be provided surrounding the scan head housing and formed as part of the housing thereof"); a motor (motor 116, [0042]); a shaft operated by the motor and operatively connected to the transducer, the shaft adapted to move with respect to the wall in at least one of rotation and translation (drive 138 shown in the detailed block diagram of figure 5, [0041], [0042], [0048]; shaft shown in figure 3, connecting transducer 112 and motor 116, but is not labeled); and a seal next to the motor and defining an end of the chamber, the seal engaging the outside of the shaft to create a fluid-tight connection between the seal and the shaft (seal member 148, figure 5, [0052]; the seal having an opening through which the shaft extends, with a portion of the seal around the opening engaging the outside of the shaft to create a fluid-tight connection between the seal and the shaft - this arrangement would be necessitated by the structural arrangement of the elements as shown in figure 3, where figure 5 shows the drive 138 passing through the sealing member 148 and where the seal is described as "liquid tight" in [0052]).
Regarding claim 17: Halmann discloses the apparatus of claim 16, further comprising a housing that encloses the transducer, the motor, the shaft and the seal, the housing having a wall to which the seal is fixed around the entire circumference of the wall. (figure 5; this arrangement would be necessitated by the structural arrangement of the elements as shown in figure 3, where figure 5 shows the drive 138 passing through the sealing member 148 and where the seal is described as "liquid tight" in [0052]).
Regarding claim 20: Halmann discloses an apparatus, comprising: a housing, the housing having a uniform-diameter chamber (cylindrical housing 114, see e.g. figure 3); a microminiature motor positioned within the housing (motor 116, see detailed diagram of figure 5); a shaft operatively connected to the motor, wherein the motor is configured to move the shaft relative to the housing, the shaft having a first end (drive 138 shown in the detailed diagram of figure 5, [0041], [0042], [0048]; shaft shown in figure 3, connecting transducer 112 and motor 116, but is not labeled); a stationary surface within the housing (the walls of the housing 114 are stationary and are a surface); and a seal positioned between the first end and the motor, the seal having an opening through which the shaft extends, wherein a part of the seal is engaged with the stationary surface or the shaft to create a fluid-tight connection (seal member 148, figure 5, [0052]; the seal must be engaged with either the shaft or the housing in order to create the disclosed “fluid tight seal”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-9, 18-19, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halmann et al. (US PG Pub. No. US 2010/0063398 A1, Mar. 11, 2010) (hereinafter “Halmann”) in view of Mehi et al. (US PG Pub. No. US 2004/0122319 A1, Jun. 24, 2004 (hereinafter “Mehi”).
Regarding claim 2: Halmann teaches the apparatus of claim 1, but is silent on wherein the seal includes a body having a lip portion that is elastically bent with respect to the rest of the body.
Mehi, in the same field of endeavor, teaches a seal which surrounds a shaft and creates fluid-tight seal between a chamber and a motor where the seal includes a body having a lip portion that is elastically bent with respect to the rest of the body (seal 19, figures 4 and 7, [0054], [0076]). Mehi further teaches that the flexible seal (19) maintains a fluid-tight seal even in the presence of motion in the shaft ([0054]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the system of Halmann by implementing the sealing member  in the manner of seal (19) as taught by Mehi in order to maintain the fluid-tight seal in spite any motion of the shaft that might occur. 
Regarding claim 3: Halmann and Mehi teach the apparatus of claim 2, wherein the lip portion includes a rounded convex surface facing the opening, and wherein a portion of the rounded convex surface engages the outside of the shaft to create a fluid-tight connection between the seal and the shaft (Mehi - seal 19, the “rounded convex surface” can be easily seen in figures 4 and 7).
Regarding claim 4: Halmann and Mehi teach the apparatus of claim 2, wherein at least a portion of the body is fixed substantially perpendicular to the housing (Mehi - seal 19, figures 4 and 7).
Regarding claim 5: Halmann and Mehi teach the apparatus of claim 2, wherein the lip portion is substantially annular (Mehi - seal 19, figures 4 and 7; the opening sealed by seal 19 is annular as can be seen in at least figure 2).
Regarding claim 6: Halmann teaches the apparatus of claim 1, but is silent on wherein the seal has a body including a lip portion.
Mehi, in the same field of endeavor, teaches a seal which surrounds a shaft and creates fluid-tight seal between a chamber and a motor where the seal includes a body having a lip portion that is elastically bent with respect to the rest of the body (seal 19, figures 4 and 7, [0054], [0076]). Mehi further teaches that the flexible seal (19) maintains a fluid-tight seal even in the presence of motion in the shaft ([0054]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the system of Halmann by implementing the sealing member  in the manner of seal (19) as taught by Mehi in order to maintain the fluid-tight seal in spite any motion of the shaft that might occur. 
Regarding the remaining limitations of “and the seal has a first unstressed position when the shaft does not extend through the opening in which the lip portion is substantially planar with respect to the rest of the body, and a second stressed position when the shaft extends through the opening in which the lip portion is elastically bent with respect to the rest of the body;” this is determined to be a product-by-process limitation based on the disclosure that the “unstressed” and “stressed” positions are a result of the assembly process ([0033]-[0036] of the published Application). Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 7: Halmann teaches the apparat us of claim 1 but is silent on wherein the seal is initially in the shape of a disc with the opening having a diameter smaller than an outer diameter of the shaft, and when the shaft extends through the opening, the disc is elastically deformed. This is determined to be a product-by-process limitation based on the disclosure that the deformation is a result of the assembly process ([0030]-[0031]) of the published Application). 
Mehi, in the same field of endeavor, teaches a fluid tight seal created between the seal diaphragm and the pivot tube (6) because a hole for the pivot tube (6) in the seal diaphragm (19) is smaller than the pivot tube, creating a tight seal when the seal diaphragm (19) is placed over the pivot tube (6) during assembly ([0054]) and where the seal is elastically deformed around the inserted shaft (“pivot tube 6”) (seal 19, figures 4 and 7, [0054]). Mehi further teaches that the flexible seal (19) maintains a fluid-tight seal even in the presence of motion in the shaft ([0054]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the system of Halmann by implementing the sealing member  in the manner of seal (19) as taught by Mehi in order to maintain the fluid-tight seal in spite any motion of the shaft that might occur. 
Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 8: Halmann and Mehi teach the apparatus of claim 7, wherein the disc when elastically deformed forms substantially a portion of a cone (Mehi - seal 19, figures 4 and 7).
Regarding claim 9: Halmann and Mehi teach the apparatus of claim 7, wherein the disc when elastically deformed is substantially uniformly deformed (Mehi - seal 19, figures 4 and 7 - the shape is uniform around the central axis).
Regarding claim 18: Halmann teaches the apparatus of claim 17 but is silent on wherein the seal includes an opening smaller than the diameter of the shaft, through which the shaft passes, at least a portion of the seal bending when the shaft extends through the seal. This is determined to be a product-by-process limitation based on the disclosure that the deformation is a result of the assembly process ([0030]-[0031]) of the published Application). 
Mehi, in the same field of endeavor, teaches a fluid tight seal created between the seal diaphragm and the pivot tube (6) because a hole for the pivot tube (6) in the seal diaphragm (19) is smaller than the pivot tube, creating a tight seal when the seal diaphragm (19) is placed over the pivot tube (6) during assembly ([0054]) and where the seal is elastically deformed around the inserted shaft (“pivot tube 6”) (seal 19, figures 4 and 7, [0054]). Mehi further teaches that the flexible seal (19) maintains a fluid-tight seal even in the presence of motion in the shaft ([0054]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the system of Halmann by implementing the sealing member  in the manner of seal (19) as taught by Mehi in order to maintain the fluid-tight seal in spite any motion of the shaft that might occur. 
Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 19: Halmann and Mehi teach the apparatus of claim 18, comprising a seal which is substantially bent along a geometric “line” (apex of the curve seen in figures 4 and 7 of Mehi). Regarding the remaining limitations of “wherein the seal includes a substantially circular line around the opening, wherein when the shaft extends through the seal the seal portion between the line and the opening bends substantially around the line;” this is determined to be a product-by-process limitation based on the disclosure in paragraphs [0033]-[0035] of the published Application. 
Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 21: Halmann teaches the apparatus of claim 20 but is silent on wherein the seal has a body including a lip portion.
Mehi, in the same field of endeavor, teaches a seal which surrounds a shaft and creates fluid-tight seal between a chamber and a motor where the seal includes a body having a lip portion that is elastically bent with respect to the rest of the body (seal 19, figures 4 and 7, [0054], [0076]). Mehi further teaches that the flexible seal (19) maintains a fluid-tight seal even in the presence of motion in the shaft ([0054]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the system of Halmann by implementing the sealing member  in the manner of seal (19) as taught by Mehi in order to maintain the fluid-tight seal in spite any motion of the shaft that might occur. 
Regarding the remaining limitations of “and the seal has a first unstressed position when the shaft does not extend through the opening in which the lip portion is substantially planar with respect to the rest of the body, and a second stressed position when the shaft extends through the opening in which the lip portion is elastically bent with respect to the rest of the body;” this is determined to be a product-by-process limitation based on the disclosure that the “unstressed” and “stressed” positions are a result of the assembly process ([0033]-[0036] of the published Application). Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 22: Halmann teaches the apparatus of claim 20, but is silent on wherein the seal is attached to the housing, and wherein the seal includes a body having a lip portion that is elastically bent with respect to the rest of the body, and wherein the lip portion includes a rounded convex surface facing the opening, and wherein a portion of the rounded convex surface engages the outside of the shaft to create a fluid-tight connection between the seal and the shaft.
Mehi, in the same field of endeavor, teaches a seal which surrounds a shaft and creates fluid-tight seal between a chamber and a motor where the seal includes a body having a lip portion that is elastically bent with respect to the rest of the body (seal 19, figures 4 and 7, [0054], [0076]) and wherein the lip portion includes a rounded convex surface facing the opening, and wherein a portion of the rounded convex surface engages the outside of the shaft to create a fluid-tight connection between the seal and the shaft (Mehi - seal 19, the “rounded convex surface” can be easily seen in figures 4 and 7). Mehi further teaches that the flexible seal (19) maintains a fluid-tight seal even in the presence of motion in the shaft ([0054]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the system of Halmann by implementing the sealing member  in the manner of seal (19) as taught by Mehi in order to maintain the fluid-tight seal in spite any motion of the shaft that might occur. 
Regarding claim 23: Halmann teaches the apparatus of claim 20 but is silent on wherein the seal includes an opening smaller than the diameter of the shaft, through which the shaft passes, at least a portion of the seal bending when the shaft extends through the seal. This is determined to be a product-by-process limitation based on the disclosure that the deformation is a result of the assembly process ([0030]-[0031]) of the published Application). 
Mehi, in the same field of endeavor, teaches a fluid tight seal created between the seal diaphragm and the pivot tube (6) because a hole for the pivot tube (6) in the seal diaphragm (19) is smaller than the pivot tube, creating a tight seal when the seal diaphragm (19) is placed over the pivot tube (6) during assembly ([0054]) and where the seal is elastically deformed around the inserted shaft (“pivot tube 6”) (seal 19, figures 4 and 7, [0054]). Mehi further teaches that the flexible seal (19) maintains a fluid-tight seal even in the presence of motion in the shaft ([0054]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the system of Halmann by implementing the sealing member  in the manner of seal (19) as taught by Mehi in order to maintain the fluid-tight seal in spite any motion of the shaft that might occur. 
Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halmann et al. (US PG Pub. No. US 2010/0063398 A1, Mar. 11, 2010) (hereinafter “Halmann”) in view of Yokoi et al. (US Patent No. 5,125,411, Jun. 30, 1992) (hereinafter “Yokoi”).
Regarding claim 24: Halmann teaches the apparatus of claim 20, but is silent on wherein the seal is an O-ring, further comprising a holder having a space configured to accept the O-ring, wherein the holder is attached to the shaft and wherein the O-ring engages the holder and the housing, wherein the shaft is adapted to move longitudinally and wherein the O-ring moves with the shaft.
Yokoi, in the same field of endeavor, teaches an apparatus comprising a housing (tip body 21) and a shaft (drive shaft 40) with a seal, wherein the seal is an O-ring (O-ring 45), further comprising a holder having a space configured to accept the O-ring (annular groove 44), wherein the holder is attached to the shaft (annular groove 44 is integral with the shaft) and wherein the O-ring engages the holder and the housing (figure 9), wherein the shaft is adapted to move longitudinally and wherein the O-ring moves with the shaft (the entire device, including the housing, shaft, and O-ring, is configured to be moved longitudinally as it is inserted into the patient where the O-ring moves with the shaft because the entire device is being moved; abstract).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the apparatus of Halmann by implementing the sealing member as an O-ring as taught by Yokoi because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination yielding nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halmann et al. (US PG Pub. No. US 2010/0063398 A1, Mar. 11, 2010) (hereinafter “Halmann”) in view of Oakley et al. (US Patent No. 5,335,663, Aug. 9, 1994) (hereinafter “Oakley”) and Franklin et al. (US PG Pub. No. US 2012/0108979 A1, May 3, 2012) (hereinafter “Franklin”).
Regarding claim 25: Halmann teaches the apparatus of claim 20, but is silent on wherein the seal is an O-ring, further comprising a holder having a space configured to accept the O-ring, wherein the holder is attached to the stationary surface and wherein the O-ring engages the holder and the shaft, wherein the shaft is adapted to move longitudinally and wherein the shaft moves relative to the O-ring.
Oakley, in the same field of endeavor, teaches an apparatus comprising a housing with a stationary surface (sheath 172, where the inner walls of the sheath are a stationary surface) having a rotatable shaft with an ultrasound transducer (probe 182) and a seal that is an O-ring (sealing device 180; column 15, lines 13-15), wherein the shaft is adapted to move longitudinally and wherein the shaft moves relative to the O-ring (figures 13 and 14 – the O-ring is in place, as shown in figure 13, and when the probe/shaft is inserted it moves relative to the O-ring until it is in its final position as shown in figure 14). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the apparatus of Halmann by implementing the sealing member as an O-ring as taught by Oakley because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination yielding nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Further regarding claim 25: While the holder having a space configured to accept the O-ring can reasonably be considered to be implicitly disclosed by Oakley based on the positioning of the O-ring when the sheath is otherwise empty (see figure 13), because without a holder the O-ring would be loose inside the sheath and capable of falling out of the sheath or falling into an undesired location, Oakley does not explicitly disclose such a holder. 
Franklin, in the same field of endeavor, teaches a sealing member comprising an O-ring (O-rings 358) and a holder having a space configured to accept the O-ring (grooves 356a), where the holder (grooves) restrainably receive the O-rings ([0098]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the apparatus of Halmann and Oakley by providing a holder as taught by Franklin in order to maintain the O-ring in the desired position for forming the liquid-tight seal. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, 20, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 10, and 12 of U.S. Patent No. 10,595,823 in view of Halmann et al. (US PG Pub. No. US 2010/0063398 A1, Mar. 11, 2010). 
Claims 1, 7, 9, 10 and 12 of the conflicting patent substantially teach every limitation of instant claims 1, 16, 20 and 24 including a housing configured for the transmission of ultrasound signals. However, the conflicting claims are silent on the manner of this configuration being an acoustic window.
Halmann, in the same field of endeavor, teaches a scan-head housing that is configured for the transmission for ultrasound signals via an acoustic window ([0049] – “an acoustic membrane... may be provided surrounding the scan head housing and formed as part of the housing thereof.”).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of invention to modify the apparatus of the conflicting claims by implementing the configuration for the transmission of ultrasound signals as an acoustic window (“membrane”) as taught by Halmann because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793